Citation Nr: 1527411	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In May 2015, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's paperless claims file.   At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed bilateral hearing loss is etiologically related to noise exposure during his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102; 3.303, 3.385 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is applicable in this case as hearing loss and diabetes are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the instant case, the Veteran contends that he was a tank crewman for approximately two years while he was on active duty.  He stated that his job duties on the tank included being a gunner, loader, and driver.  He reported that hearing protection was not worn at the time.  In his June 2011 claim and during his May 2015 hearing, he explained that he wore headphones in order to communicate over the noise of the tank with fellow crewmen.  In his September 2011 notice of disagreement, he claimed that he used 50 caliber machine guns, the 105 millimeter cannon on the tank, a 50 caliber machine gun on the tank, a 30 caliber machine gun on the tank, a .45 caliber pistol, and a .45 caliber machine gun, repeatedly throughout training.  The Veteran alleges that such in-service noise exposure resulted in his current bilateral hearing loss.

The Board parenthetically notes that service connection for tinnitus based on the same military noise exposure was granted in the August 2011 rating decision.  

Service treatment records include an audiological evaluation on a January 1969 induction examination, which revealed puretone thresholds as 0 db at 500, 1000, 2000, 4000, and 6000 Hz, bilaterally.  On associated report of medical history, the Veteran denied having ear, nose, or throat trouble as well as hearing loss.  On a January 1972 separation report of medical examination, an audiogram showed puretone thresholds in the right ear as 5, 5, -5, 0, 20, and 50 and in the left ear as 15, 0, -5, -5, -5, and -5 db at 500, 1000, 2000, 3000, 4000, and 6000 Hz, respectively.

The Veteran's service personnel records reveal that he served with the 1st battalion, 72nd Armor, 2nd Infantry Division and had approximately two and a half years of service in Korea.  A DA Form 20 reveals that he served as an Armor Crewman from July 1969 and as the Company Clerk from May 1970.  Special orders revealed that he entered a hostile fire zone from October 1, 1970 to December 31, 1970.  

The Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, his assertions are considered credible as they are consistent with his documented service as an Armor Crewman. Caluza, 7 Vet. App. at 506.  Accordingly, the Board finds that the Veteran was exposed to in-service noise consistent with his duties.

Furthermore, the evidence of record demonstrates current diagnoses of bilateral hearing loss.  Specifically, July 2011 and May 2014 VA examinations reflect a bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.

Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  The Board finds that the medical evidence is in relative equipoise on this point.  In this regard, on the July 2011 VA examination, the examiner noted that the Veteran's induction audiogram showed hearing within normal limits from 500 to 6000 Hz in both ears; however, at separation, the Veteran had mild hearing loss at 6000 Hz in the right ear and normal hearing from 500 to 6000Hz in the left ear.  The examiner opined that it was less likely as not that the Veteran's current hearing loss disability was related to military noise exposure.  The examiner reasoned that the Veteran's hearing was nondisabling in the right ear and clinically normal at separation.  

In contrast, in July 2012 correspondence, from J.N., a private Board Certified Hearing Instrument Specialist, noted that he performed a puretone audiometry on the Veteran on May 23, 2011.  J.N. opined that the Veteran's hearing loss was a typical noise-induced sensorineural hearing loss.  He added that, due to the Veteran's exposure to loud noises from tanks, machine guns, cannons and guns, it was not unusual for him to develop a hearing loss and tinnitus over time.  J.N. explained that, even though it has been over forty years since the Veteran's time in the service, the damage to the nerve was done, and over time the hearing loss becomes worse.  He added that exposure to loud noises can manifest to both tinnitus and sensorineural hearing loss.  J.N. indicated that, given that the Veteran's tinnitus was found to be related to service, he should also be granted service related connection to hearing loss.

In an attempt to reconcile the opinions, on May 2014 VA examination, the examiner responded, "No" when asked if the Veteran's right and left ear hearing loss was at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  In regard to the right ear, the examiner found that there was a permanent positive threshold shift greater than normal variability at any frequency between 500 and 6000 Hz in the right ear; however, the examiner stated that the Veteran's hearing at separation was nondisabling.  In regard to the left ear, the examiner determined that there was no a permanent positive threshold shift and hearing was normal at separation.  In regard to both ears, the examiner reasoned that there was no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  The examiner added that this was the conclusion of the Institute of Medicine's (IOM) report in 2006, Noise and Military Service-Implications for Hearing Loss and Tinnitus.  The IOM stated that "[t]here is not sufficient evidence in longitudinal studies in laboratory animals or humans to determine whether permanent noise induced hearing loss can develop much later in a lifetime, long after the cessation of that noise exposure."  The examiner stated that this study remains the consensus in this matter.  

At the time of his May 2015 hearing, the Veteran submitted an article discussing cochlear nerve degeneration after temporary noise-induced hearing loss and a study suggesting that the primary cause of hearing damage among tank crews is the high speech and noise level produced at the ear by the communication system.     

The Board acknowledges the conflicting evidence regarding a relationship between the Veteran's current hearing loss and in-service noise exposure.  However, in view of the totality of the evidence, including the Veteran's service treatment and personnel records and the July 2011 and May 2014 VA examinations, the evidence consistently shows, at the very least, that the Veteran's hearing in his right ear changed from the time of induction to separation or underwent a permanent positive threshold shift.  While the July 2011 and May 2014 examiners' negative opinions regarding the threshold shift were based, in part, on finding that the Veteran's hearing at the time of separation was still considered nondisabling, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.  Furthermore, while the May 2014 examiner found that there was no scientific basis for delayed onset hearing loss related to acoustic trauma, J.N. indicated explained that, even though it has been over forty years since the Veteran's time in the service, the damage to the nerve was done, and over time his hearing loss became worse.  J.N. also found that the Veteran's hearing loss configuration represented typical noise-induced sensorineural hearing loss.

Therefore, the Board finds that the evidence regarding whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure is in relative equipoise.  Consequently, the Board resolves all doubt in favor of the Veteran and finds that bilateral hearing loss is etiologically related, at least in part, to his in-service noise exposure.  Therefore, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


